FILED
                            NOT FOR PUBLICATION                              APR 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-50332

               Plaintiff - Appellee,             D.C. No. 3:09-cr-01239-JLS

  v.
                                                 MEMORANDUM *
GUILLERMO GODINEZ,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                    Janis L. Sammartino, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Guillermo Godinez appeals from the 72-month sentence imposed following

his conviction for being a deported alien found in the United States, in violation of

8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Godinez contends that the district court procedurally erred by failing to

explain adequately its sentence and by failing to address nonfrivolous mitigating

arguments. The contention is belied by the record. He further contends that his

sentence reflects improper double counting of his criminal history. This contention

is foreclosed by United States v. Garcia-Cardenas, 555 F.3d 1049, 1050 (9th Cir.

2009) (per curiam).

      Godinez also contends that his sentence is substantively unreasonable under

United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), because the

sentence does not adequately account for the age of his prior convictions and his

individual circumstances. In light of the totality of the circumstances and the

factors set forth in 18 U.S.C. § 3553(a), the sentence is substantively reasonable.

See Amezcua-Vasquez, 567 F.3d. at 1058.

      AFFIRMED.




                                          2                                       10-50332